DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 02/26/2021 has been entered.  Claims 1-14 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotta (US 4739915 A) in view of Kondo et al. (US 5720423 A) in view of Leimbach et al. (US 20090090759 A1) in view of Leavell (US 4290489 A) and further in view of Largo (US 20130082083 A1).
Regarding claims 1, 8, 10, 12-13, Cotta discloses a fastener driving machine (1)  comprising: a piston (12/16 or 42); a cylinder (8) in which the piston moves in a first direction and a second direction opposite to the first direction; a pressure accumulating container (26) configured to be filled with a gas to provide the cylinder with a driving force to move the piston in the first direction [0060-0061]; a driver blade (16b) coupled to the piston to apply the driving force of the piston to a fastener (500); a housing (2/6/60)  having a body part covering at least the cylinder (8) and the pressure accumulating container(26/27), and a handle (3);
a valve (32/34 or 80/90) disposed in an opening of the body part of the housing (32 is in housing 2/6), and configured to allow gas to flow in the pressure accumulating container, wherein the pressure accumulating 
Cotta fails to explicitly disclose allowing the gas to flow into the pressure accumulating container from an external gas supply, the valve having a joint connectable to the external gas supply and a removable or hinged lid for covering the opening of the body part of the housing, wherein the joint is connectable to the external gas supply when the opening is uncovered by the lid, and wherein the pressure accumulating container is configured to provide the gas to the cylinder to move the piston in the first direction even while the external gas supply is removed from the joint and a rotary component configured to engage with the driver blade to move the driver blade and the piston in the second direction.
Kondo et al. discloses a fastener driving machine (nailer, fig. 1) provided with a cylinder (11), a piston (12) being provided in the cylinder configured to drive a driver blade (15) by the piston to drive a fastener (nail) into a member, the fastener driving machine comprising: a housing (1) provided with a cylinder case part (1b) and a handle part (1a), the cylinder case part housing the cylinder, the handle part being continued to the 
Leimbach et al. also teaches a power tool (10) that can be powered by electric and combustion [0071] with a driver/piston (80) and a rotary component (100) configured to engage with a driver blade (90/92) to move the driver blade (90/92) and the piston in a second direction ([0074-0087], figs. 1-3).
Leavell teaches allowing gas to flow into a pressure accumulating container (99) from an external gas supply (109), a valve (43) having a joint (113) connectable to the external gas supply (109) wherein the joint is connectable to the external gas supply and wherein the pressure accumulating container is configured to provide the gas to the cylinder to move the piston in the first direction even while the external gas supply is removed from the joint and a rotary component configured to engage with the driver blade to move the driver blade and the piston in the second direction (col. 8–col. 9 line 45, figs. 1-5).

Largo states:  “an option in the event the user wishes to personally carry the container 24 to reduce the weight of the tool 70” [0036].
Given the teachings and suggestion of Cotta to control gas flow with a valve to drive a piston with driver blade, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the valve and housing for having an attachable/removable external gas supply connected by a joint/hose connector for allowing the gas to flow into the pressure accumulating container from an external gas supply, the valve having a joint connectable to the external gas supply and a removable or 
Regarding claims 2-5, Cotta discloses the valve is a filling valve configured to allow the gas to flow into the pressure accumulating container, and wherein the filling valve becomes visible externally when the opening is uncovered by the lid (col. 5, lines 55-67, col. 6, lines 1-67, fig. 4) wherein the filling valve has a joint (84/85) connectable to a gas supply (78, col. 6, lines 23-67), wherein the valve is a relief valve (32) configured to allow the gas to be discharged from the pressure accumulating container, and wherein the relief valve becomes visible externally when the opening is 
Regarding claim 6, Cotta discloses the housing comprises a first part (24) and a second part (6), wherein the handle comprise a third part (3) formed on the first part, and a fourth part (60) formed on the second part, and wherein the first part and the second part are coupled together to form the body part by which the third part and the fourth part are coupled together to form the handle (fig. 4).
Regarding claim 7, Cotta discloses even when the opening of the body part is uncovered by the lid, (1) the first part and the second part are maintained to be coupled together to form the housing and (2) the third part and the fourth part are maintained to be coupled together to form the handle (lid 52 is hingedly connected to 3, fig. 4).
Regarding claims 9, 11, and 14,  Cotta discloses handle parallel with piston movement directions (fig. 1) and Largo teaches having joint attached between a central axis of the cylinder and handle part, handle parallel with piston movement directions with joint on a side of the housing ([0033-0036, 0047-0048, figs. 1-2).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner suggest defining the valve, valve joint and opening with lid structurally and geometrically (where it is specifically located on the tool).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system https://ppair-my.uspto.gov/pair/PrivatePair
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA/CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731